DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Shelowitz on 6/9/2022.
	The application has been amended as follows.
IN THE CLAIMS:
	The phrase “according to any one of the claim” has been replace by “according to claim” in the respective first lines of Claims 34, 35, 39, 49, and 50.
Allowable Subject Matter
Claims 31-42 and 44 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 31; Claims 32-42 and 44 are dependent on Claim 31. Regarding Claim 31, Brown et al. (US 20140291946 A1) (hereinafter “Brown”) teaches the first and second elements of the claim, hereinafter (31a) and (31b) respectively, but does not teach the third element, hereinafter (31c). The prior art does not teach or suggest (31c). Brown teaches
(31a), a skate comprising: a shoe/boot part; a skate iron/blade part; and an intermediate section between the shoe/boot part and the skate iron/blade part, the intermediate section including a forward mounting element and a rear mounting element (Brown Figure 1, below);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Brown
	(31b), the forward mounting element includes a compressible/resilient element configured to be compressed in a vertical direction when a force acts on the skate, the force having a vertical component to be assimilated by the compressible/resilient element and to be released when the force on the skate diminishes for assisting skating movements performed by a user of the skate (Figure 1, above; Figures 5, 3, and 4, below; Paragraph 0003: “A skate boot appliance attaches to the bottom of a skate boot and interfaces between a skate blade and the boot bottom for selectively absorbing impact forces above a load threshold that may result in injury to the skater.”; Paragraph 0020: “The skate footwear appliance 100 includes a base 110 adapted for attachment to the bottom 102 of a skate boot 104, and a receptacle in the base 110 adapted to receive a plunger, discussed further below. The plunger is responsive to external forces on the skate boot 104 from skating movements, such as an upward force resulting from landing following a jump...In an expected usage, the external forces are a substantially upward force in response to jumping movements of a skater, and the plunger is displaceable axially in response to the external force and substantially fixed with respect to lateral forces. In other words, the plunger moves only axially along the axis 106 orthogonal to the bottom 102 of the skate boot 104, substantially aligned with an upright position of the skater.”); Paragraph 0021: “Referring to FIGS. 1 and 2, the appliance 100 secures to a blade 112 attached to a distal end 114 of a displacement member 120 such as a plunger (nearest the ice), in which the blade 112 defines an interface between the skate boot 104 and the ice surface and is adapted to transmit the landing forces from the ice to the plunger responsive to movements of a wearer of the skate boot 104.”; and Paragraph 0034: “The proposed approach further provides a method of absorbing impact force by disposing a plunger or displacement member 120 in a receptacle 108 in response to an impact force, such that the receptacle has a counterforce mechanism for resisting displacement below a threshold force, and resiliently deforming in response an impact force greater than the threshold force.”). Note that, as shown in Figs. 3 and 4, the compressible/resilient element is configured to be compressed in a vertical direction. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Brown

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Brown

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Brown
As indicated above, Brown does not teach (31c). The prior art does not teach or suggest
(31c), that the rear mounting element includes a horizontally working hinge, the rear mounting element being devoid of a compressible/resilient element. The closest reference, Biberger (DE 202005017345 U1 I) teaches a rear mounting unit having horizontally working hinge (Biberger Figure 6, below) but does not teach the rear mounting element being devoid of a compressible/resilient element.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Biberger
4.	Claims 45-51 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 45; Claims 46-51 are dependent on Claim 45. Regarding Claim 45, Brown et al. (US 20140291946 A1) (hereinafter “Brown”) teaches the first and second elements of the claim, hereinafter (45a) and (45b) respectively, but does not teach the third element, hereinafter (45c). The prior art does not teach or suggest (45c). Brown teaches
(45a), a skate comprising: a shoe/boot part; a skate iron/blade part; and an intermediate section between the shoe/boot part and the skate iron/blade part, the intermediate section including a forward mounting element and a rear mounting element (Brown Figure 1, above);
	(45b), the forward mounting element includes a compressible/resilient element configured to be compressed in a vertical direction when a force acts on the skate, the force having a vertical component to be assimilated by the compressible/resilient element and to be released when the force on the skate diminishes for assisting skating movements performed by a user of the skate. See (31b), above.
As indicated above, Brown does not teach (45c). The prior art does not teach or suggest that
(45c), the rear mounting element includes a horizontally working hinge, the horizontally working hinge being directly coupled between the shoe/boot part and the rear mounting element. The closest reference, Biberger (DE 202005017345 U1 I), teaches a horizontally working hinge (Biberger Fig. 6, above) wherein the horizontally working hinge is coupled indirectly to the shoe/boot part via an intermediate “column”/ interface instead of being coupled directly to the shoe/boot part.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618